 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

RAUL MARTINEZ, individually,

 

 

Plaintiff,
ORDER
-against-
19-CV-2662 (LGS)(KNF)
STOP 1 DELI & 99 CENT PLUS CORP. (D/B/A
STOP ONE DELI & 99 CENTS), et al.:

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall be held in the above
captioned action on February 5, 2020, at 2:00 p.m. All counsel are directed to call (888) 557-8511

and, thereafter, enter access code 4862532.

 

Dated: New York, New York SO ORDERED:
January 28, 2020
(Cet Cidt enn ( TY
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
